Exhibit 10.2

 

LOGO [g794179dsp42.jpg]      

 

EXECUTION

FUND ADMINISTRATION AND ACCOUNTING AGREEMENT

THIS AGREEMENT is made as of October 1, 2019 by and between each Invesco DB
Funds Trust referenced on Exhibit A attached hereto, as may be amended by the
parties (each, a “Trust” and collectively, the “Trusts,” with each series
thereof, a “Fund” and collectively, the “Funds”) and The Bank of New York
Mellon, a New York banking organization (“BNY Mellon”).

W I T N E S S E T H :

WHERAS, each Trust is sponsored by Invesco Capital Management LLC (the “Managing
Owner”) and the Funds are operated by the Managing Owner in the Managing Owner’s
capacity as a commodity pool operator registered as such with the Commodity
Futures Trading Commission (the “CFTC”) under the Commodity Exchange Act; and

WHEREAS, each Trust desires to retain BNY Mellon to provide for the Funds
identified on Exhibit A hereto, as amended from time to time, the services
described herein, and BNY Mellon is willing to provide such services, all as
more fully set forth below.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties, intending to be legally bound hereby, hereby agree as
follows:

 

  1.

Definitions.

Whenever used in this Agreement, unless the context otherwise requires, the
following words shall have the meanings set forth below:

“1933 Act” means the Securities Act of 1933, as amended and the rules and
regulations thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended and the rules
and regulations thereunder.



--------------------------------------------------------------------------------

“Authorized Person” shall mean each person, whether or not an officer or an
employee of the Managing Owner, duly authorized by the Managing Owner to execute
this Agreement and to give Instructions on behalf of such Trust as set forth in
Exhibit B hereto and each Authorized Person’s scope of authority may be limited
by setting forth such limitation in a written document signed by BNY Mellon and
the applicable Trust. From time to time, a Trust may deliver a new Exhibit B or
other writing amending Exhibit B to add or delete any person and in the absence
of a writing amending Exhibit B, BNY Mellon shall be entitled to rely on the
last Exhibit B actually received by BNY Mellon.

“BNY Mellon Affiliate” shall mean any office, branch, or subsidiary of The Bank
of New York Mellon Corporation.

“Confidential Information” shall have the meaning given in Section 20 of this
Agreement.

“Documents” shall mean such other documents, including, but not limited to,
resolutions of the board of the Managing Owner, including resolutions
authorizing the execution, delivery and performance of this Agreement by a
Trust, and opinions of outside counsel, as BNY Mellon may reasonably request
from time to time, in connection with its provision of services under this
Agreement.

“Instructions” shall mean Oral Instructions or written communications actually
received by BNY Mellon by S.W.I.F.T., tested telex, letter, facsimile
transmission, or other method or system specified by BNY Mellon as available for
use in connection with the services hereunder, from an Authorized Person or
person believed in good faith to be an Authorized Person.

“Net Asset Value” shall mean the per share value of a Fund, calculated in the
manner described in a Fund’s Offering Materials and its applicable pricing
policy.

“Offering Materials” shall mean a Fund’s currently effective prospectus and
statement of additional information most recently filed by a Trust on behalf of
a Fund with the SEC relating to shares of a Fund, based on a currently-effective
registration statement for such Trust.

“Organizational Documents” shall mean certified copies of a Trust’s articles of
incorporation, certificate of incorporation, certificate of formation or
organization, certificate of limited partnership, declaration of trust, by-laws,
limited partnership agreement, memorandum of association, limited liability
company agreement, operating agreement, confidential offering memorandum,
material contracts, Offering Materials, all SEC exemptive orders issued to a
Trust, required filings or similar documents of formation or organization, as
applicable, delivered to and received by BNY Mellon.

 

- 2 -



--------------------------------------------------------------------------------

“Oral Instructions” shall mean oral instructions received by BNY Mellon under
permissible circumstances specified by BNY Mellon, in its sole discretion, as
being from an Authorized Person or person believed in good faith by BNY Mellon
to be an Authorized Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities Laws” means the 1933 Act and the 1934 Act.

“Shares” means the shares of beneficial interest of any Trust or Fund thereof.

 

  2.

Appointment.

Each Trust hereby appoints BNY Mellon as its agent for the term of this
Agreement to perform the services described herein and in any related service
level agreement in effect between the parties. BNY Mellon hereby accepts such
appointment and agrees to perform the services and duties hereinafter set forth.

 

  3.

Representations and Warranties.

(a) Each Trust, on behalf of itself and each Fund, hereby represents and
warrants to BNY Mellon, which representations and warranties shall be deemed to
be continuing, that:

(i) It is organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

(ii) This Agreement has been duly authorized, executed and delivered by the
Trust in accordance with all requisite action of the Managing Owner and
constitutes a valid and legally binding obligation of the Trust, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other similar law
affecting the enforcement of creditors’ rights generally;

 

- 3 -



--------------------------------------------------------------------------------

(iii) The Trust is conducting its business in compliance with all applicable
laws and regulations, both state and federal, has made and will continue to make
all necessary filings including tax filings and has obtained all regulatory
licenses, approvals and consents that the Trust believes are necessary to carry
on its business as now conducted;

(iv) The terms of this Agreement, the fees and expenses associated with this
Agreement and any benefits accruing to BNY Mellon or to the Managing Owner or to
any affiliate of the Trust in connection with this Agreement, including but not
limited to any fee waivers, conversion cost reimbursements, signing payments or
other payments made or to be made by BNY Mellon to the Managing Owner or any
affiliate of the Trust relating to this Agreement have been fully disclosed to
the Managing Owner and that, if required by applicable law, the Managing Owner
has approved or will approve the terms of this Agreement, any such fees and
expenses and any such benefits;

(v) Each person named on Exhibit B hereto is duly authorized by such Trust to be
an Authorized Person hereunder;

(vi) The method of valuation of securities and the method of computing the Net
Asset Value shall be as set forth in the Offering Materials of the applicable
Fund, as well as the operational and control requirements provided by a Fund or
Trust (as applicable) to BNY Mellon as outlined in its applicable pricing policy
(including the use of the appropriate pricing vendors designated by each Fund or
Trust, as applicable). To the extent the performance of any services described
in Schedule I attached hereto by BNY Mellon in accordance with the then
effective Offering Materials for the Trust would violate any applicable laws or
regulations, a Trust shall, to the extent it is aware of such violation(s),
immediately so notify BNY Mellon in writing and thereafter shall either furnish
BNY Mellon with the appropriate values of securities, Net Asset Value or other
computation, as the case may be, or, subject to the prior approval of BNY
Mellon, which such approval shall not be unreasonably withheld, instruct BNY
Mellon in writing to value securities and/or compute Net Asset Value or other
computations in a manner the Trust specifies in writing, and either the
furnishing of such values or the giving of such instructions shall constitute a
representation by a Trust that the same is consistent with all applicable laws
and regulations and with its Offering Materials;

 

- 4 -



--------------------------------------------------------------------------------

(vii) To the extent that it is material to any party’s performance under this
Agreement, the Trust shall promptly notify BNY Mellon in writing of any and all
legal proceedings or securities investigations filed or commenced against the
Trust or any Fund or the Managing Owner, if related to its advisory services;
and

(viii) The Trust acknowledges for itself and its users that certain information
provided by BNY Mellon on its websites may be protected by copyrights,
trademarks, service marks and/or other intellectual property rights, and as
such, agrees that all such information provided is for the sole and exclusive
use of the Trust and its users. Certain market, pricing and other data and
related information is supplied to BNY Mellon pursuant to third party licensing
agreements, the terms of which are set forth at
https://www.bnymellon.com/_global-assets/pdf/vendoragreement.pdf or any
successor website the address of which is provided by BNY Mellon to the Trust
(“Data Terms”), which restrict the use of such information and protect the
proprietary rights of the appropriate licensor (“Licensor”) with respect to such
information. Therefore, in accordance with those Data Terms, each Trust, on
behalf of itself and its users, further agrees not to disclose, disseminate,
reproduce, redistribute or republish such information provided by BNY Mellon on
its websites for purposes other than internal business purposes or reporting to
the Managing Owner without the express written permission of BNY Mellon and the
Licensor (Licensor permission to be obtained by BNY Mellon prior to BNY Mellon
providing its permission).

(b) BNY Mellon hereby represents and warrants to each Trust, which
representations and warranties shall be deemed to be continuing, that:

(i) It is organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

(ii) This Agreement has been duly authorized, executed and delivered by BNY
Mellon and constitutes a valid and legally binding obligation of BNY Mellon,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or other similar
law affecting the enforcement of creditors’ rights generally; and

 

- 5 -



--------------------------------------------------------------------------------

(iii) BNY Mellon is conducting its business in compliance with, and shall comply
with, laws and regulations, whether state, federal or by any other regulatory
body having jurisdiction over BNY Mellon applicable to the provision of the
services hereunder, has made and will continue to make all necessary filings
including tax filings and has obtained all regulatory licenses, approvals and
consents that BNY Mellon believes are necessary to provide the services
hereunder. BNY Mellon has compliance policies and procedures reasonably designed
to prevent violations by BNY Mellon of federal securities and commodity futures
trading laws, and it will reasonably cooperate with, including making its
personnel available, and provide such information as may reasonably be requested
to the Trust, the Managing Owner or the Managing Owner’s Chief Compliance
Officer (“CCO”) in order for the CCO to perform his or her duties under the
rules of the SEC, regulations of the CFTC and the rules and bylaws of the
National Futures Association (“NFA”). In addition, as reasonably requested by
the Managing Owner or its CCO, BNY Mellon will provide summary procedures and
updates, as applicable, to the CCO and the Trust concerning its compliance with
applicable laws and regulations;

(iv) As of the Effective Date and thereafter during the term of this Agreement,
that (i) in connection with the services provided under this Agreement, neither
BNY Mellon nor any BNY Mellon Affiliate, nor any officer or employee of BNY
Mellon, has taken or shall take any action or make any payment in violation of,
or which may cause BNY Mellon, any BNY Mellon Affiliate, any Fund, or any Fund
affiliated person to be in violation of any applicable anti-corruption laws in
any jurisdictions where it conducts business, including without limitation the
provisions of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and of
the U.K. Bribery Act (collectively, “FCPA”); (ii) no part of any monies or
consideration paid hereunder shall accrue for the benefit of any official of the
government of any country or any agency thereof; (iii) BNY Mellon’s global
compliance program for FCPA includes a written global policy supplemented by
companywide and business specific internal guidance and procedures, a designated
anti-corruption compliance officer, anti-corruption risk assessments and
internal controls, as well as internal training and a regular
auditing/monitoring program; (iv) BNY Mellon’s global FCPA policy and related
gifts and entertainment policies require that no employee or anyone else acting
on behalf of BNY Mellon offers, promises, gives, solicits or accepts any payment
or other thing of value, directly or indirectly, to or from any government
official, or any other party in a commercial transaction, with the purpose of
obtaining or retaining business, to receive any business advantage or to direct
business to any person; and (v)

 

- 6 -



--------------------------------------------------------------------------------

the compliance program BNY Mellon has in place adequately addresses the FCPA
risks in its global operations. At the Trust’s request, not more than once
annually, BNY Mellon shall certify in writing that, to the best of its
knowledge, it has complied in all material respects with this Section 3(b)(iv).
BNY Mellon does not undertake any responsibility or liability with respect to
FCPA compliance measures that the Trust may be required to undertake under
applicable law;

(v) It will notify and consult with the Trust if it decides to materially change
its accounting platform, downstream connectivity to such accounting platform,
client service delivery teams or locations of such teams, data format and/or
data delivery format, or any other material aspect of the way that BNY Mellon
provides services to the Trust or the Funds under this Agreement prior to making
such change, and will provide sufficient notice to the Trust to evaluate and
consider such changes.

 

  4.

Delivery of Documents.

Each Trust shall promptly provide, deliver, or cause to be delivered from time
to time, to BNY Mellon a Trust’s Organizational Documents, Documents and other
materials used in the distribution of Shares and all amendments thereto as may
be reasonably necessary for BNY Mellon to perform its duties hereunder. BNY
Mellon shall not be deemed to have notice of any information (other than
information supplied by BNY Mellon) contained in such Organizational Documents,
Documents or other materials until they are actually received by BNY Mellon.

 

  5.

Duties and Obligations of BNY Mellon.

(a) Subject to the direction and supervision of the Managing Owner and the
provisions of this Agreement, BNY Mellon shall provide to a Trust, and to each
Fund as applicable, the administrative services and the valuation and
computation services listed on Schedule I attached hereto.

(b) In performing hereunder, BNY Mellon shall provide, at its expense, office
space, facilities, equipment and personnel.

(c) BNY Mellon shall not provide any services relating to the management,
investment advisory or sub-advisory functions of any Trust, distribution of
shares of any Trust, maintenance of any Trust’s financial records (except to the
extent specifically set forth herein) or other services normally performed by
the Trusts’ respective counsel or independent auditors. The

 

- 7 -



--------------------------------------------------------------------------------

services provided by BNY Mellon do not constitute, nor shall they be construed
as constituting, legal advice or the provision of legal services for or on
behalf of a Trust or any other person. Each Trust acknowledges that BNY Mellon
does not provide public accounting or auditing services or advice and will not
be making any tax filings, or doing any tax reporting on its behalf, other than
those specifically agreed to hereunder. The scope of services provided by BNY
Mellon under this Agreement shall not be increased as a result of new or revised
regulatory or other requirements that may become applicable with respect to a
Trust, unless the parties hereto expressly agree in writing to any such increase
in the scope of services.

(d) Each Trust shall cause, as applicable, its officers, advisors, sponsor,
distributor, legal counsel, independent auditors and accountants, current
administrator (if any), transfer agent, and any other service provider to
cooperate with BNY Mellon and to provide BNY Mellon, upon request, with such
information and documents relating to a Trust as is within the possession or
knowledge of such persons, and which in the opinion of BNY Mellon, is necessary
in order to enable BNY Mellon to perform its duties hereunder. In connection
with its duties hereunder, BNY Mellon shall not be responsible for, under any
duty to inquire into, or be deemed to make any assurances with respect to the
accuracy, validity or propriety of any information or documents provided to BNY
Mellon by any of the aforementioned persons. BNY Mellon shall not be liable for
any loss, damage or expense resulting from or arising out of the failure of a
Trust to provide any information or documents to BNY Mellon and shall be held
harmless by a Trust when acting in reasonable reliance upon Trust provided
information or documents relating to such Trust, as long as BNY Mellon’s actions
or omissions to act satisfy the Standard of Care set forth in Section 8 of this
Agreement and as long as BNY Mellon either utilized such information or
documents provided by the Trust as contemplated by this Agreement or was
instructed otherwise by an Authorized Person. Unless otherwise provided herein,
all fees or costs charged by such persons shall be borne by the appropriate
Trust, and BNY Mellon shall have no liability with respect to such fees or
charges, including any increases in, or additions to, such fees or charges
related directly or indirectly to the services hereunder or the performance by
BNY Mellon of its duties hereunder.

 

- 8 -



--------------------------------------------------------------------------------

(e) Nothing in this Agreement shall limit or restrict BNY Mellon, any BNY Mellon
Affiliate or any officer or employee thereof from acting for or with any third
parties, and providing services similar or identical to some or all of the
services provided hereunder.

(f) A Trust shall furnish BNY Mellon with any and all instructions,
explanations, information, specifications and documentation deemed necessary by
BNY Mellon in the performance of its duties hereunder, including, without
limitation, the amounts or written formula for calculating the amounts and times
of accrual of Trust liabilities and expenses, and the value of any securities
lending related collateral investment account(s). BNY Mellon shall not be
required to include as Trust liabilities and expenses, nor as a reduction of Net
Asset Value, any accrual for any federal, state, or foreign income taxes
(excluding foreign capital gains and foreign withholding liabilities) unless a
Trust shall have specified to BNY Mellon in Instructions the precise amount of
the same to be included in liabilities and expenses or used to reduce Net Asset
Value. Each Trust shall use commercially reasonable efforts to furnish BNY
Mellon with bid, offer, market or mid/mean values of securities if BNY Mellon
notifies a Trust that the same are not available to BNY Mellon from a security
pricing or similar service utilized, or subscribed to, by BNY Mellon which a
Trust directs BNY Mellon to utilize, and which BNY Mellon in its judgment deems
reliable at the time such information is required for calculations hereunder. At
any time and from time to time, a Trust also may furnish BNY Mellon with bid,
offer, market or mid/mean values of securities and instruct BNY Mellon in
Instructions to use such information in its calculations hereunder. If
prohibited for regulatory or other commercially reasonable legal or compliance
policy reasons, BNY Mellon shall not be required or obligated to commence or
maintain any utilization of, or subscriptions to, any securities pricing or
similar service. In no event shall BNY Mellon be required to determine, or have
any obligations with respect to, whether a market price represents any fair or
true value, nor to adjust any price, unless directed, to reflect any events or
announcements, including, without limitation, those with respect to the issuer
thereof, it being agreed that all such determinations and considerations shall
be solely for the applicable Trust and its Funds. Notwithstanding the foregoing,
BNY Mellon shall provide an initial control over the reliability of the pricing
information received from securities pricing vendors by reviewing reports
generated from its automated price flagging systems and performing other
tolerance verification steps as mutually agreed upon from time to time between
the parties hereto.

 

- 9 -



--------------------------------------------------------------------------------

(g) BNY Mellon may apply to an Authorized Person of any Trust for Instructions
with respect to any matter arising in connection with BNY Mellon’s performance
hereunder for such Trust and its Funds, and BNY Mellon shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
such Instructions as long as BNY Mellon has satisfied the Standard of Care set
forth in Section 8 of this Agreement. Such application for Instructions may, at
the option of BNY Mellon, set forth in writing any action proposed to be taken
or omitted to be taken by BNY Mellon with respect to its duties or obligations
under this Agreement and the reasonable date on and/or after which such action
shall be taken. BNY Mellon shall not be liable for any action taken or omitted
to be taken in accordance with a proposal included in any such application on or
after the reasonable date specified therein unless, prior to taking or omitting
to take any such action, BNY Mellon has received Instructions from an Authorized
Person in response to such application specifying the action to be taken or
omitted.

(h) On questions of new laws, rules or regulations or novel legal questions, BNY
Mellon may consult with counsel to the appropriate Trust or its own counsel, at
BNY Mellon’s expense, and shall be fully protected with respect to anything done
or omitted by it in good faith without negligence, fraud, bad faith or willful
misconduct in accordance with the advice or opinion of such counsel, provided
that BNY Mellon has consulted with an Authorized Person and received
authorization from such Authorized Person regarding BNY Mellon’s proposed course
of action or non-action specific to any Trust or Fund.

(i) Notwithstanding any other provision contained in this Agreement or Schedule
I attached hereto, BNY Mellon shall have no duty or obligation with respect to,
including, without limitation, any duty or obligation to determine, or advise or
notify a Trust of: (i) the taxable nature of any distribution or amount received
or deemed received by, or payable to, the Trust, (ii) the taxable nature or
effect on the Trust or its shareholders of any corporate actions, class actions,
tax reclaims, tax refunds or similar events, (iii) the taxable nature or taxable
amount of any distribution or dividend paid, payable or deemed paid, by the
Trust to its shareholders; or (iv) the effect under any federal, state, or
foreign income tax laws of the Trust making or not making any distribution or
dividend payment, or any election with respect thereto. Further, BNY Mellon is
not responsible for the identification of securities requiring U.S. tax
treatment that differs from treatment under U.S. generally accepted accounting
principles. BNY Mellon is solely responsible for processing such securities, as
identified by a Trust or its Authorized Persons, in accordance with U.S. tax
laws and regulations.

 

- 10 -



--------------------------------------------------------------------------------

(j) BNY Mellon shall have no duties or responsibilities whatsoever except such
duties and responsibilities as are specifically set forth in this Agreement,
Schedule I attached hereto, any service level document in place, and in any
applicable laws, rules and regulations applicable to the provision of services
described therein, and no covenant or obligation shall be implied against BNY
Mellon in connection with this Agreement.

(k) BNY Mellon, in performing the services required of it under the terms of
this Agreement, shall be entitled to rely fully on the accuracy and validity of
any and all Instructions, explanations, information, specifications, Documents
and documentation furnished to it by any Authorized Person as long as such
reliance is consistent with the Standard of Care set forth in Section 8 of this
Agreement and, unless provided with or otherwise informed by an Authorized
Person that such Instructions, explanations, information, specifications,
Documents or documentation have been revised, amended or superseded, shall have
no duty or obligation to review the accuracy, validity or propriety of such
Instructions, explanations, information, specifications, Documents or
documentation. In the event BNY Mellon’s computations hereunder rely, in whole
or in part, upon information, including, without limitation, bid, offer, market
or mid/mean values of securities or other assets, or accruals of interest or
earnings thereon, from a pricing or similar service utilized, or subscribed to,
by BNY Mellon which a Trust directs BNY Mellon to utilize, and which BNY Mellon
in its reasonable judgment deems reliable, BNY Mellon shall not be responsible
for, under any duty to inquire into, or deemed to make any assurances with
respect to, the accuracy or completeness of such information. Without limiting
the generality of the foregoing and subject to BNY Mellon’s obligation to
perform, in accordance with the Standard of Care set forth in Section 8 of this
Agreement, an initial control over the reliability of pricing information
received from securities pricing vendors as described in Section 5(f) above, BNY
Mellon shall not be required to inquire into any valuation of securities or
other assets by a Trust or any third party described in this sub-section
(k) even though BNY Mellon in performing services similar to the services
provided pursuant to this Agreement for others may receive different valuations
of the same or different securities of the same issuers.

 

- 11 -



--------------------------------------------------------------------------------

(l) BNY Mellon, in performing the services required of it under the terms of
this Agreement, shall not be responsible for determining whether any interest
accruable to a Trust is or will be actually paid, but will accrue such interest
until otherwise instructed by a Trust.

(m) Subject to its duties under this Agreement, including but not limited to the
obligation to maintain and implement DR Plans (as defined below in Section 25),
BNY Mellon shall not be responsible for damages (including without limitation
damages caused by delays, failure, errors, interruption or loss of data) which
occur directly or indirectly by reason of circumstances beyond its reasonable
control in the performance of its duties under this Agreement (a “Force Majeure
Event”), including, without limitation, labor difficulties within or without BNY
Mellon, mechanical breakdowns, flood or catastrophe, acts of God, failures of
transportation, interruptions, loss, or malfunctions of utilities, action or
inaction of civil or military authority, national emergencies, public enemy,
war, terrorism, riot, sabotage, non-performance by a third party, failure of the
mails, communications, computer (hardware or software) services, or functions or
malfunctions of the internet, firewalls, encryption systems or security devices
caused by any of the above; provided, however, that in the event of a failure to
perform, BNY Mellon shall use its commercially reasonable efforts to resume
performance and to mitigate the effects of any such failure to perform or to
mitigate the damages contemplated by this section 5(m) where it is reasonably
able to do so and further provided that BNY Mellon shall be liable for any
losses to a Fund to the extent that BNY Mellon fails to maintain or keep updated
the DR Plans contemplated in Section 25 of this Agreement and such failure
caused a loss to a Fund. If BNY Mellon is prevented from carrying out its
obligations under this Agreement as a result of a Force Majeure Event for a
period of 30 days, a Trust may terminate this Agreement by giving BNY Mellon not
less than 30 days’ notice, without prejudice to any of the rights of any party
accrued prior to the date of termination; provided, however, that if the Force
Majeure Event is a regional wide or market wide event that has similarly
affected substantially all other providers of services to funds substantially
similar to the services provided hereunder in such region or market, a Trust’s
termination right shall only arise at such time that

 

- 12 -



--------------------------------------------------------------------------------

two (2) or more of such providers are reasonably able and have begun to
recommence the provision of such services. If BNY Mellon recommences the
provision of the affected services in all material respects prior to the
exercise by a Trust of its termination right, such termination right shall lapse
if BNY Mellon gives notice to a Trust that it has done so (and it has in fact so
recommenced the provision of services) and a Trust has not already provided
notice of termination prior to such notice by BNY Mellon that it has recommenced
the services in all material respects. BNY Mellon shall not be responsible for
delays or failures to supply the information or services specified in this
Agreement where such delays or failures are caused by the failure of any
person(s) other than BNY Mellon to supply any instructions, explanations,
information, specifications or documentation deemed necessary by BNY Mellon in
the performance of its duties under this Agreement.

(n) BNY Mellon shall provide internally, or shall enter into and shall maintain
in effect with appropriate parties one or more agreements making reasonable
provisions for emergency use of electronic data processing equipment to the
extent appropriate equipment is available. In the event of equipment failures,
BNY Mellon shall, at no additional expense to the applicable Trust, take
reasonable steps to minimize service interruptions. Provided BNY Mellon has
acted with the reasonable care and due diligence of persons acting in a similar
capacity and maintains the DR Plans contemplated in Section 25 of this Agreement
and further provided such loss of data or service interruption caused by
equipment failure is not caused by BNY Mellon’s failure to meet the Standard of
Care set forth in Section 8 of this Agreement in the performance of its duties
under this Agreement, BNY Mellon shall have no liability with respect to the
loss of data or service interruptions caused by equipment failure.

(o) BNY Mellon shall use commercially reasonable efforts to develop
modifications to the method of delivery of services provided hereunder and to
the systems utilized in connection therewith to keep pace with prevailing
industry practices for its fund accounting clients generally. Subject to
Section 27 below, in the event that BNY Mellon proposes a change to or an
increase in the scope of the services provided to its fund accounting clients
generally, including a change to keep pace with prevailing market practices, BNY
Mellon shall provide a commercially reasonable proposal to a Trust in writing
setting forth the terms applicable to such change or increase in scope, and BNY
Mellon and a Trust shall negotiate in good faith with respect to each such
change or increase. BNY Mellon shall not be obligated to provide any new service
or increase in the scope of services hereunder unless and until the parties have
agreed to the terms applicable to such new service or increase in scope, which
may include additional fees related thereto.

 

- 13 -



--------------------------------------------------------------------------------

  6.

Trust Expenses.

Except as otherwise provided herein, all costs and expenses of a Trust, or
Funds, arising or incurred in connection with the performance of this Agreement
shall be paid by the Trust or the appropriate Fund to which the expense is
allocable, including but not limited to, organizational costs and costs of
maintaining corporate existence, taxes, interest, brokerage fees and
commissions, insurance premiums, compensation and expenses of such Trust’s
trustees, directors, officers or employees, legal, accounting and audit
expenses, management, advisory, sub-advisory, administration and shareholder
servicing fees, charges of custodians, transfer and dividend disbursing agents,
expenses (including clerical expenses) incident to the issuance, redemption or
repurchase of Trust shares or membership interests, as applicable, fees and
expenses incident to the registration or qualification under the Securities
Laws, state or other applicable securities laws of a Trust or its shares or
membership interests, as applicable, costs (including printing and mailing
costs) of preparing and distributing Offering Materials, reports, notices and
proxy material to such Trust’s shareholders or members, as applicable, all
expenses incidental to holding meetings of the board of the Managing Owner and
shareholders, and extraordinary expenses as may arise, including litigation
affecting a Trust and legal obligations relating thereto for which a Trust may
have to indemnify its trustees, directors, and/or officers, as may be
applicable.

 

  7.

Portfolio Compliance Services.

(a) If Schedule I contains a requirement for BNY Mellon to provide a Trust with
portfolio compliance services, such services shall be provided pursuant to the
terms of this Section 7 (the “Portfolio Compliance Services”). The precise
compliance review and testing services to be provided shall be as mutually
agreed between BNY Mellon and a Trust, and the results of BNY Mellon’s Portfolio
Compliance Services shall be detailed in a portfolio compliance summary report
(the “Compliance Summary Report”) prepared on a periodic basis as mutually
agreed. Each Compliance Summary Report shall be subject to review and approval
by a Trust. BNY Mellon shall have no responsibility or obligation to provide
Portfolio Compliance Services other that those services specifically listed in
Schedule I.

 

- 14 -



--------------------------------------------------------------------------------

(b) A Trust will examine each Compliance Summary Report delivered to it by BNY
Mellon and notify BNY Mellon of any error, omission or discrepancy within ten
(10) business days of its receipt. A Trust acknowledges that unless it notifies
BNY Mellon of any error, omission or discrepancy within 10 days, such Compliance
Summary Report shall be deemed final and shall not be reissued. If a Trust
learns of any out-of-compliance condition before receiving a Compliance Summary
Report reflecting such condition, a Trust will notify BNY Mellon of such
condition within one (1) business day after confirmation thereof.

(c) While BNY Mellon will endeavor to identify out-of-compliance conditions, BNY
Mellon does not and could not for the fees charged, make any guarantees,
representations or warranties with respect to its ability to identify all such
conditions. In the event of any errors or omissions in the performance of
Portfolio Compliance Services not attributable to BNY Mellon’s failure to
satisfy the Standard of Care set forth in Section 8 of this Agreement, a Trust’s
sole and exclusive remedy and BNY Mellon’s sole liability shall be limited to
re-performance by BNY Mellon of the Portfolio Compliance Services affected and
in connection therewith the correction of any error or omission, if practicable
and the preparation of a corrected report at no cost to a Trust.

 

  8.

Standard of Care; Indemnification.

(a) In performing its duties under this Agreement, BNY Mellon shall exercise the
standard of care, skill and diligence that a professional provider of fund
administration and accounting services to commodity pools operated by a
commodity pool operator registered as such with the CFTC with respect thereto
and subject to regulation under the Commodity Exchange Act would observe in
these affairs and shall perform its duties without negligence, fraud, bad faith
or willful misconduct (the “Standard of Care”). The respective indemnity
obligations of the parties set forth in this Section 8 shall survive the
termination of this Agreement. Except as otherwise provided herein, BNY Mellon
and any BNY Mellon Affiliate shall not be liable for any costs, expenses,
damages, liabilities or claims (including attorneys’ and accountants’ fees)
incurred by or asserted against a Trust, except those costs, expenses,

 

- 15 -



--------------------------------------------------------------------------------

damages, liabilities or claims arising out of BNY Mellon’s own failure to
satisfy the Standard of Care. In no event shall BNY Mellon or any BNY Mellon
Affiliate be liable to any Trust or any third party for any special, indirect or
consequential damages, or lost profits or loss of business, arising under or in
connection with this Agreement, even if previously informed of the possibility
of such damages and regardless of the form of action. Notwithstanding any
disclaimers by BNY Mellon of liability to a Trust or third party herein other
than in the immediately preceding sentence and in the case of the Trust’s
negligence or willful misconduct, BNY Mellon shall not be absolved of liability
for any of its acts or omissions in connection with any services performed
pursuant to this Agreement if such actions or omissions failed to satisfy the
Standard of Care set forth in this paragraph. Subject to the other provisions of
this Section 8, BNY Mellon agrees to be liable to a Fund to the extent it is the
responsible party for such loss, damage or expense either (i) in accordance with
the terms of its Net Asset Value (“NAV”) Error Policy as such is provided to BNY
Mellon by the Fund or (ii) as may be mutually agreed upon between BNY Mellon and
a Fund.

(b) A Trust shall indemnify and hold harmless BNY Mellon and any BNY Mellon
Affiliate from and against any and all costs, expenses, damages, liabilities and
claims (including claims asserted by a Trust), and reasonable attorneys’ and
accountants’ fees relating thereto, which are sustained or incurred or which may
be asserted against BNY Mellon or any BNY Mellon Affiliate, by reason of or as a
result of any action taken or omitted to be taken by BNY Mellon or any BNY
Mellon Affiliate without bad faith, negligence, fraud, or willful misconduct or
in reliance upon (i) any law, act, regulation or interpretation of the same even
though the same may thereafter have been altered, changed, amended or repealed,
(ii) a Trust’s Offering Materials or Documents (excluding information provided
by BNY Mellon), (iii) any Instructions, or (iv) any opinion of legal counsel for
a Trust, or arising out of transactions or other activities of a Trust which
occurred prior to the commencement of this Agreement; provided, that no Trust
shall indemnify BNY Mellon nor any BNY Mellon Affiliate for costs, expenses,
damages, liabilities or claims for which BNY Mellon or any BNY Mellon Affiliate
is liable under Sub-Sections 8 (a) or (c). In no event shall a Trust be liable
to BNY Mellon or any BNY Mellon Affiliate or any third party for any special,
indirect or consequential damages, or lost profits or loss of business, arising
under or in connection with this Agreement, even if

 

- 16 -



--------------------------------------------------------------------------------

previously informed of the possibility of such damages and regardless of the
form of action. Without limiting the generality of the foregoing, each Trust
shall indemnify BNY Mellon and any BNY Mellon Affiliate against and save BNY
Mellon and any BNY Mellon Affiliate harmless from any loss, damage or expense,
including reasonable counsel fees and other costs and expenses of a defense
against any claim or liability, arising from any one or more of the following:

I. Material errors in records or instructions, explanations, information,
specifications or documentation of any kind, as the case may be, supplied to BNY
Mellon by a Trust or any third party described above on behalf of a Trust;

II. Any action taken or omitted to be taken by BNY Mellon or any BNY Mellon
Affiliate pursuant to Instructions of a Trust or otherwise without bad faith,
fraud, negligence or willful misconduct;

III. Any action taken or omitted to be taken by BNY Mellon in good faith in
accordance with the advice or opinion of counsel for a Trust;

IV. Any improper use by a Trust or its agents, distributor or investment advisor
of any valuations or computations supplied by BNY Mellon pursuant to this
Agreement;

V. The method of valuation of the securities and the method of computing each
Fund’s Net Asset Value; or

VI. Any valuations of securities, other assets, or the Net Asset Value provided
by a Trust.

(c) BNY Mellon shall indemnify and hold harmless a Trust from and against all
losses, including reasonable counsel fees and expenses in third party suits and
in a successful defense of claims asserted by BNY Mellon, to the extent relating
to or arising out of BNY Mellon’s failure to satisfy its Standard of Care,
except to the extent resulting from a Trust’s negligence or willful misconduct.

(d) Actions taken or omitted in reliance on Instructions or upon any
information, order, indenture, stock certificate, membership certificate, power
of attorney, assignment, affidavit or other instrument believed by BNY Mellon in
good faith to be from an Authorized Person, or upon the opinion of legal counsel
for a Trust, shall be conclusively presumed to have been taken or omitted in
good faith, which presumption may be rebutted by evidence.

 

- 17 -



--------------------------------------------------------------------------------

(e) To the extent that a Trust directs BNY Mellon to use the products or
services of a third party service provider engaged by the Trust, BNY Mellon
shall not be liable for, and is relieved of all responsibility for, errors or
issues in the provision of the services hereunder or the inability of BNY Mellon
to perform its obligations under this Agreement (including without limitation
the meeting of service levels) to the extent arising out of the use of or
reliance upon the Trust’s third party service provider. A Trust retains the sole
obligation, and BNY Mellon does not assume any obligation or responsibility, to
manage the relationship with the Trust’s third party service provider. A Trust
shall indemnify BNY Mellon from and against any and all costs, expenses,
damages, liabilities and claims (including claims asserted by a Trust), and
reasonable attorneys’ and accountants’ fees relating thereto, which are
sustained or incurred or which may be asserted against BNY Mellon or any BNY
Mellon Affiliate arising out of the use of or reliance upon the Trust’s third
party service provider, except to the extent any the forgoing are caused by BNY
Mellon’s failure to satisfy its Standard of Care under this Agreement in the use
of such third party service provider’s product or service. A Trust acknowledges,
however, that BNY Mellon’s and any BNY Mellon Affiliate’s reliance upon and use
of any such third party service provider’s product or service satisfies the
Standard of Care in the absence of BNY Mellon’s negligence, fraud, bad faith or
willful misconduct. Without limiting the foregoing, each Trust agrees that any
audit, disaster recovery, business continuity and information security standards
or obligations in this Agreement shall not apply to the products or services of
the Trust’s third party service providers. Each Trust, or its officers or the
Managing Owner, shall work with its third party service providers to:
(i) cooperate with BNY Mellon’s reasonable requests for access to, and use of,
the third party provider’s system to provide the services under this Agreement,
for information regarding information security or otherwise related to the use
or reliance upon of such third party service provider’s product or services by
BNY Mellon, and (ii) comply with BNY Mellon’s reasonable requirements for the
protection of its own systems associated with any use or reliance on the third
party service provider.

 

- 18 -



--------------------------------------------------------------------------------

  9.

Fees.

A Trust shall pay to BNY Mellon the fees and charges as may be specifically
agreed upon from time to time and such other fees and charges at BNY Mellon’s
standard rates for such services as may be applicable. A Trust shall also
reimburse BNY Mellon for out-of-pocket expenses that are a normal incident of
the services provided hereunder.

 

  10.

Records; Visits.

(a) BNY Mellon will maintain accurate books and records associated with the
services, including without limitation, transactional reports, work
specifications, invoices from third party service providers, and receipts. The
books and records pertaining to a Trust and a Trust’s Funds which are in the
possession or under the control of BNY Mellon shall be the property of the
particular Trust. Subject to BNY Mellon’s confidentiality obligations, each
Trust and Authorized Persons shall, at no additional cost, have access to such
books and records at all times during BNY Mellon’s normal business hours on
mutually agreed upon dates. Upon the reasonable request of a Trust, copies of
any such books and records shall be provided by BNY Mellon to a Trust or to an
Authorized Person, at a Trust’s expense.

(b) BNY Mellon shall keep all books and records with respect to each Fund’s
books of account, records of each Fund’s securities transactions and all other
books and records as required pursuant to CFTC Regulation 1.31, applicable
provisions of the 1933 Act, in connection with the services provided hereunder
and such books and records shall be preserved pursuant to CFTC Regulation 1.31.
BNY Mellon agrees to assist the Funds with their compliance with CFTC Regulation
4.23 by preparing and furnishing upon request to the Trusts the statement
required by paragraph (c)(2) thereof.

(c) In the event a Trust learns of pending or imminent litigation or reasonably
anticipates litigation and sends a legal hold notice to BNY Mellon or in
connection with such litigation a Trust requires documents or other information
to be produced, BNY Mellon agrees to cooperate with a Trust (i) to determine
what if any relevant documents and information BNY Mellon has that may be
subject to the hold and to take reasonable steps to preserve that information,
and (ii) to develop and implement a joint litigation response plan, at the
request of a Trust and the reasonable cost of such steps incurred by BNY Mellon
shall be assumed by the Trust unless the subject matter of the litigation
implicates BNY Mellon in a breach of its obligations under this Agreement, in
which case BNY Mellon shall be responsible for its own reasonable costs related
to such legal holds, document production or other litigation responses.

 

- 19 -



--------------------------------------------------------------------------------

(d) BNY Mellon agrees that it will store all records on media designed to
protect the usability, reliability, authenticity and preservation of such
records for as long as they are needed for a Trust or Fund to meet its
recordkeeping obligations under this Agreement and consistent with the
applicable provisions of the 1933 Act (as amended), and CFTC Regulation 1.31.
BNY Mellon shall have documented policies, standards and guidelines for
converting or migrating data from one record system to another. BNY Mellon
agrees that systems for electronic records must be designed so that records will
remain accessible, authentic, reliable and useable through any kind of system
changes, for the entire period of a Trust’s recordkeeping obligations under this
Agreement, which includes, but is not limited to, migration to different
software, re-presentation in emulation formats or any other future ways of
re-presenting records. Where such processes do occur, evidence of these
processes shall be retained, along with details of any variation in records
design and format. This Section 10 shall survive the termination of this
Agreement.

 

  11.

Term of Agreement.

(a) This Agreement shall be effective on the date first written above and,
unless terminated pursuant to its terms, shall continue until 11:59 PM (Eastern
Time) on October 1, 2023 (the “Initial Term”), at which time this Agreement
shall terminate, unless renewed in accordance with the terms hereof.

(b) This Agreement shall automatically renew for successive terms of one
(1) year each (each, a “Renewal Term”), unless a Trust or BNY Mellon gives
written notice to the other party of its intent not to renew and such notice is
received by the other party not less than ninety (90) days prior to the
expiration of the Initial Term or the then-current Renewal Term (a “Non-Renewal
Notice”). In the event a party provides a Non-Renewal Notice, this Agreement
shall terminate at 11:59 PM (Eastern Time) on the last day of the Initial Term
or Renewal Term, as applicable.

 

- 20 -



--------------------------------------------------------------------------------

(c) If a Trust or BNY Mellon materially breaches this Agreement (a “Defaulting
Party”) the other party (the “Non Defaulting Party”) may give written notice
thereof to the Defaulting Party (“Breach Notice”), and if such material breach
shall not have been remedied within thirty (30) days after the Breach Notice is
given, then the Non-Defaulting Party may terminate this Agreement by giving
written notice of termination to the Defaulting Party (“Breach Termination
Notice”), in which case this Agreement shall terminate as of 11:59 PM (Eastern
Time) on the 30th day following the date the Breach Termination Notice is given,
or such later date as may be specified in the Breach Termination Notice (but not
later than the last day of the Initial Term or then-current Renewal Term, as
appropriate). In all cases, termination by the Non Defaulting Party shall not
constitute a waiver by the Non Defaulting Party of any other rights it might
have under this Agreement or otherwise against the Defaulting Party.

(d) Notwithstanding any other provision of this Agreement, a party to this
agreement (the “Solvent Party”) may, in its sole discretion, terminate this
Agreement immediately by sending notice thereof to the other party (the
“Insolvent Party”) upon the happening of any of the following: (i) the Insolvent
Party commences as debtor any case or proceeding under any bankruptcy,
insolvency or similar law, or there is commenced against the Insolvent Party any
such case or proceeding; (ii) the Insolvent Party commences as debtor any case
or proceeding seeking the appointment of a receiver, conservator, trustee,
custodian or similar official for the Insolvent Party or any substantial part of
its property or there is commenced against the Insolvent Party any such case or
proceeding; (iii) the Insolvent Party makes a general assignment for the benefit
of creditors; or (iv) the Insolvent Party admits in any recorded medium,
written, electronic or otherwise, its inability to pay its debts as they come
due. The Solvent Party may exercise its termination right under this
Section 11(d) at any time after the occurrence of any of the foregoing events
notwithstanding that such event may cease to be continuing prior to such
exercise, and any delay in exercising this right shall not be construed as a
waiver or other extinguishment of that right. Any exercise by the Solvent Party
of its termination right under this Section 11(d) shall be without any prejudice
to any other remedies or rights available to the Solvent Party and shall not be
subject to any fee or penalty, whether monetary or equitable. Notwithstanding
the provisions of Section 17 below, notice of termination under this
Section 11(d) shall be considered given and effective when given, not when
received.

 

- 21 -



--------------------------------------------------------------------------------

(e) The termination of this Agreement by one Trust shall not automatically
terminate this Agreement for the other Trusts on Exhibit A. The removal of a
Fund from Exhibit A, for any reason, shall not be deemed a termination of this
Agreement. Notwithstanding any other provision of this Agreement, the parties
agree that one or more Trusts or Funds may be removed from this Agreement in the
event such Trust or Fund is acquired, liquidated or otherwise terminated. The
parties recognize that the continuity of the provision of fund administration
and accounting services to the Funds under this Agreement is essential, even
though notice of termination of this Agreement may have been given, or this
Agreement may have terminated. Despite any dispute between the parties, BNY
Mellon undertakes that for a reasonable period not exceeding 180 days after
termination BNY Mellon will continue to provide to the Trusts the services under
the terms of this Agreement, as requested by the Trusts, and shall be
compensated for such assistance pursuant to the currently effective fee
schedule. BNY Mellon will, in addition, provide commercially reasonable support
for orderly transition, including the transfer of the books and records of the
Funds, in accordance with a transition plan (as set forth below) at such rates
as are negotiated in good faith and mutually agreed to by the parties. Any
provision of services after the 180 day period following the date of termination
shall be under terms and at such rates as are negotiated in good faith and
mutually agreed to by the parties. BNY Mellon will provide commercially
reasonable cooperation with any successor fund administrator/accountant in
connection with the transition. A Fund shall reimburse BNY Mellon for additional
costs (to be mutually agreed upon by the parties) that are reasonably incurred
by BNY Mellon in the transition.

In connection with any termination of the Agreement for any reason whatsoever,
the parties shall also reasonably cooperate with respect to the development of a
transition plan setting forth a reasonable timetable for the transition and
describing the parties’ respective responsibilities for transitioning the
services back to a Fund or any successor fund administrator/accountant in an
orderly and uninterrupted fashion. This Section 11(e) shall survive the
termination of this Agreement.

 

  12.

Amendment.

This Agreement may not be amended, changed or modified in any manner except by a
written agreement executed by BNY Mellon and a Trust.

 

- 22 -



--------------------------------------------------------------------------------

  13.

Assignment; Subcontracting.

(a) This Agreement shall extend to and shall be binding upon the parties hereto,
and their respective successors and assigns; provided, however, that this
Agreement shall not be assignable or delegable by any Trust without the written
consent of BNY Mellon, or by BNY Mellon without the written consent of the
affected Trust.

(b) Notwithstanding the foregoing: (i) BNY Mellon may assign or transfer this
Agreement to any BNY Mellon Affiliate, provided that BNY Mellon gives the
relevant Trust thirty (30) days’ prior written notice of such assignment or
transfer and such assignment or transfer does not impair the provision of
services under this Agreement in any material respect, and the assignee or
transferee agrees to be bound by all terms of this Agreement in place of BNY
Mellon; (ii) BNY Mellon may subcontract with, hire, engage or otherwise
outsource to any BNY Mellon Affiliate with respect to the performance of any one
or more of the functions, services, duties or obligations of BNY Mellon under
this Agreement but any such subcontracting, hiring, engaging or outsourcing
shall not relieve BNY Mellon of any of its liabilities hereunder; and (iii) BNY
Mellon may subcontract with, hire, engage or otherwise outsource to an
unaffiliated third party with respect to the performance of any one or more of
the functions, services, duties or obligations of BNY Mellon under this
Agreement but any such subcontracting, hiring, engaging or outsourcing shall
require the prior written consent of a Trust and shall not relieve BNY Mellon of
its liabilities hereunder.

(c) Notwithstanding the foregoing, (i) a Trust or any Fund may assign this
Agreement to, and the Agreement may be assumed by, a successor or survivor of a
merger, consolidation, conversion, reorganization, redomestication, or
acquisition of substantially all of the assets of any Fund, upon such succession
or transaction and without any appointment or other action by the Trust on
behalf of such Fund, or BNY Mellon and (ii) a Trust may assign or transfer this
Agreement to any Invesco affiliate, provided that the Trust gives BNY Mellon
thirty (30) days’ prior written notice of such assignment or transfer and the
assignee or transferee agrees to be bound by all terms of this Agreement in
place of a Trust.

 

- 23 -



--------------------------------------------------------------------------------

  14.

Governing Law; Consent to Jurisdiction.

This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflict of laws principles thereof. Each Trust and
BNY Mellon hereby consents to the jurisdiction of a state or federal court
situated in New York City, New York in connection with any dispute arising
hereunder. To the extent that in any jurisdiction a Trust or BNY Mellon may now
or hereafter be entitled to claim, for itself or its assets, immunity from suit,
execution, attachment (before or after judgment) or other legal process, a Trust
and BNY Mellon each irrevocably agrees not to claim, and each hereby waives,
such immunity.

 

  15.

Severability; No Third Party Beneficiaries.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations shall not in any way
be affected or impaired thereby, and if any provision is inapplicable to any
person or circumstances, it shall nevertheless remain applicable to all other
persons and circumstances. A person who is not a party to this Agreement shall
have no rights to enforce any provision of this Agreement, except that the
Managing Owner shall have the right to enforce any provision of this Agreement
on behalf of each Trust. BNY Mellon shall not be responsible for any costs or
fees charged to a Trust or an affiliate of a Trust by consultants, counsel,
auditors, public accountants or other service providers retained by a Trust or
any such affiliate.

 

  16.

No Waiver.

Each and every right granted to a party hereunder or under any other document
delivered hereunder or in connection herewith, or allowed it by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of such party to exercise, and no delay in exercising, any right will
operate as a waiver thereof, nor will any single or partial exercise by that
party of any right preclude any other or future exercise thereof or the exercise
of any other right.

 

- 24 -



--------------------------------------------------------------------------------

  17.

Notices.

All notices, requests, consents and other communications pursuant to this
Agreement in writing shall be sent as follows:

 

  Invesco



 

  3500

Lacey Road, Suite 700

  Downers

Grove, IL 60515

  Attention:

Legal Department and Principal Financial and Accounting Officer – Investment
Pools

with a copy to:

11 Greenway Plaza, Suite 1000

Houston, TX 77046

Attention: General Counsel

if to BNY Mellon, at

BNY Mellon

100 Colonial Center Pkwy

Lake Mary, FL 32746

Attention: ETF Services

with a copy to:

The Bank of New York Mellon

225 Liberty Street

New York, New York 10286

Attention: Legal Dept. – Asset Servicing

or at such other place as may from time to time be designated in writing.
Notices hereunder shall be effective upon receipt.

 

  18.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original; but such counterparts together shall
constitute only one instrument.

 

  19.

Several Obligations.

The parties acknowledge that the obligations of the Trusts and the Funds
hereunder are several and not joint, that no Fund or a Trust shall be liable for
any amount owing by another Fund or a Trust and that each Trust has executed one
instrument for convenience only. Notwithstanding any other provision in this
Agreement to the contrary, each and every obligation, liability or undertaking
of a particular Trust or Fund under this Agreement shall constitute solely an
obligation, liability or undertaking of, and be binding upon, such particular
Trust or Fund and shall be payable solely from the available assets of such
particular Trust or Fund and shall not be binding upon or affect any assets of
any other Trust or Fund. This Section 19 shall survive the termination of this
Agreement.

 

- 25 -



--------------------------------------------------------------------------------

  20.

Confidentiality.

(a) Each party shall keep confidential any information relating to the other
party’s business (“Confidential Information”). Confidential Information shall
include (a) any data or information that is competitively sensitive material,
and not generally known to the public, including, but not limited to,
information about a Fund, a Fund’s underlying index, product plans, marketing
strategies, finances, operations, customer relationships, customer profiles,
customer lists, sales estimates, business plans, and internal performance
results relating to the past, present or future business activities of a Trust
or BNY Mellon and their respective subsidiaries and affiliated companies;
(b) any scientific or technical information, design, process, procedure,
formula, or improvement that is commercially valuable and secret in the sense
that its confidentiality affords a Trust or BNY Mellon a competitive advantage
over its competitors; (c) all confidential or proprietary concepts,
documentation, reports, data, specifications, computer software, source code,
object code, flow charts, databases, inventions, know-how, and trade secrets,
whether or not patentable or copyrightable; and (d) anything designated as
confidential. Notwithstanding the foregoing, information shall not be
Confidential Information and shall not be subject to such confidentiality
obligations if it: (a) is already known to the receiving party at the time it is
obtained; (b) is or becomes publicly known or available through no wrongful act
of the receiving party; (c) is rightfully received from a third party who, to
the best of the receiving party’s knowledge, is not under a duty of
confidentiality; (d) is released by the protected party to a third party without
restriction; (e) is requested or required to be disclosed by the receiving party
pursuant to a court order, subpoena, governmental or regulatory agency request
or law; (f) is relevant to the defense of any claim or cause of action asserted
against the receiving party; (g) is Trust information provided by BNY Mellon in
connection with an independent third party compliance or other review; or
(h) has been or is independently developed or obtained by the receiving party.
The provisions of this Section 20 shall survive termination of this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

(b) The Bank of New York Mellon Corporation is a global financial organization
that provides services to clients through its affiliates and subsidiaries in
multiple jurisdictions (the “BNY Mellon Group”). The BNY Mellon Group may
centralize functions including audit, accounting, risk, legal, compliance,
sales, administration, product communication, relationship management, storage,
compilation and analysis of customer-related data, and other functions (the
“Centralized Functions”) in one or more affiliates, subsidiaries and third-party
service providers. Solely in connection with the Centralized Functions and
solely for the use of such information in providing services, improving the
services or developing future services under this Agreement, (i) each Trust
consents, and hereby confirms that it is authorized to consent, to the
disclosure of and authorizes BNY Mellon to disclose information regarding a
Trust and its particular Funds (“Customer-Related Data”) to the BNY Mellon Group
and to its third-party service providers who are subject to confidentiality
obligations with respect to such information; provided, however, that unless
such Customer-Related Data is aggregated and anonymized, no such consent is
provided for disclosure of Customer-Related Data to affiliates and subsidiaries
of the BNY Mellon Group operating as a registered investment manager or adviser
to funds, other collective investment vehicles, separate accounts or other
investment management products and (ii) BNY Mellon may store the names and
business contact information of each Trust’s employees and representatives on
the systems or in the records of the BNY Mellon Group or its service providers.

 

  21.

Limitation of Liability of the Trustees and Shareholders.

It is expressly acknowledged and agreed that the obligations of a Trust
hereunder shall not be binding upon any of the shareholders, trustees, officers,
employees or agents of a Trust, personally, but shall bind only the trust
property of the particular Trust, as provided in its Declaration of Trust. The
execution and delivery of this Agreement have been authorized by the Managing
Owner and signed by a duly authorized representative of the Managing Owner and
neither such authorization by the Managing Owner nor such execution and delivery
by such authorized representative shall be deemed to have been made by any of
them individually or to impose any liability on any of them personally, but
shall bind only the trust property of a Trust as provided in its Declaration of
Trust.

 

- 27 -



--------------------------------------------------------------------------------

  22.

Customer Right of Access.

BNY Mellon shall, upon a Trust’s request, provide the Trust with a summary of
the results of its latest SOC 1 or equivalent control audit prepared by BNY
Mellon’s external auditors. In addition and no more than annually, BNY Mellon
will participate in a Trust’s reasonable information security questionnaire
processes. Upon reasonable request, BNY Mellon will arrange for its relevant
subject matter experts to meet with the relevant subject matter experts of the
Trust once annually to review BNY Mellon’s security controls and any
deficiencies identified in the SOC 1 audit report. A Trust may view BNY Mellon’s
security-related policies and procedures, however, no documentation may be
copied, shared, transmitted or removed from BNY Mellon premises, except as
mutually agreed. The parties shall mutually agree upon a convenient time and
place for such meeting. Not more than once each year, and subject to BNY
Mellon’s reasonable security requirements and availability of personnel, BNY
Mellon will at a Trust’s request arrange a tour of BNY Mellon’s data processing
facilities for a Trust’s subject matter experts. BNY Mellon will also, subject
to its reasonable security requirements, permit site visits of its data
processing facilities by governmental agencies with regulatory authority over a
Trust. In the event that a Trust, identifies any control deficiencies, BNY
Mellon will discuss such findings with a Trust and if appropriate the parties
shall work together to develop a mutually agreeable remediation plan. All
nonpublic documentation and information disclosed to a Trust in accordance with
this Section shall be deemed proprietary and confidential information of BNY
Mellon. A Trust shall not disclose such documentation or information to any
third party or use it for any purpose other than evaluating BNY Mellon’s
security controls, except that a Trust may disclose BNY Mellon’s SOC 1 summary
to a Trust’s external auditors and the Managing Owner provided that such
external auditors and the Managing Owner are required to maintain the
confidentiality of the summary and any related information. A Trust shall
reimburse BNY Mellon for any costs and expenses incurred in connection with any
review of BNY Mellon’s security controls.

 

- 28 -



--------------------------------------------------------------------------------

  23.

Information Security.

BNY Mellon has implemented, and agrees to maintain, information security
policies and programs consistent with industry guidelines and all applicable
statutes, rules or regulations, that include commercially reasonable
administrative, physical and technical safeguards designed to (i) protect the
privacy, confidentiality, integrity and availability, against any reasonably
foreseeable threats or hazards to the Funds’ Confidential Information and
(ii) reasonably protect against accidental, unlawful or unauthorized access,
copying, damage, destruction, disclosure, distribution, loss, manipulation,
modification, processing, use, reuse, interception, or transmission of such
Confidential Information. This Section 23 shall survive the termination of this
Agreement for so long as BNY Mellon is in possession of the Funds’ Confidential
Information.

(a) Administrative Safeguards. BNY Mellon has implemented, and agrees to
maintain, commercially reasonable administrative safeguards that include, but
are not limited to, (i) security awareness training designed to ensure
understanding of responsibilities in guarding against security events and
unauthorized use or access to Confidential Information, (ii) logging procedures
to proactively monitor user and system activity, (iii) due diligence processes
for any approved subcontractors processing Confidential Information, (iv) access
termination procedures for timely revocation of access, (v) periodic user
entitlement review processes, (vi) software development and change management
processes, and (vii) security incident management policies and procedures for
the detection, investigation, notification, evidence preservation and
remediation.

(b) Physical Safeguards. BNY Mellon has implemented, and agrees to maintain,
commercially reasonable physical safeguards that include, but are not limited
to, (i) access controls at facilities processing Confidential Information,
(ii) secured transport and appropriate disposal of physical media and paper
waste containing Confidential Information, and (iii) controls designed to
protect against environmental hazards (e.g., water or fire damage).

(c) Technical Safeguards. BNY Mellon has implemented, and agrees to maintain,
commercially reasonable technical safeguards that include, but are not limited
to, (i) logical separation of Confidential Information on information systems,
(ii) access controls to maintain appropriate segregation of duties and limit
access to information resources on a need-to-know and least privileged basis,
(iii) complex passwords at least seven characters in length, changed on a
regular basis, and stored and transmitted in a secure manner, (iv) device and

 

- 29 -



--------------------------------------------------------------------------------

software management controls to guard against viruses and other malicious or
unauthorized software, (v) information system and software patching consistent
with manufacturer recommendations, (vi) intrusion detection and prevention
systems to guard against unauthorized information system access,
(vii) encryption of Confidential Information transmitted across unsecure or
public networks including enforcement of Transport Layer Security1 for e-mail
exchanged between BNY Mellon and the Funds, (viii) encryption of Confidential
Information stored on mobile media and mobile electronic devices and (ix) audit
logging that records user and system activities.

(d) Assessment & Remediation. The Trusts, acting collectively through an
authorized representative reasonably acceptable to BNY Mellon, at no additional
expense and with reasonable notice, may no more than once per year inspect
documentation concerning BNY Mellon’s information security practices and
safeguards and may visit facilities relevant to the services provided to a Fund,
provided, however, that no such documentation may be copied or removed from BNY
Mellon’s premises. BNY Mellon, as its sole expense, shall commission an
independent penetration test of externally facing information systems that
process Confidential Information on at least an annual basis, remediate any
material findings within a commercially reasonable timeframe, and provide a Fund
with copies of any relevant independent SOC 1 audits.

(e) Security Incident Management & Breach Notification. BNY Mellon will notify a
Fund as promptly as reasonably possible under the circumstances, upon learning
of a Security Incident (as defined below) involving a Fund’s Confidential
Information. Security Incidents are defined as (1) the actual unauthorized
access to or use of a Fund’s Confidential Information, or (2) the unauthorized
disclosure, loss, theft or manipulation of a Fund’s Confidential Information
that has the potential to cause harm to a Fund’s systems, employees, customers,
information or brand name. Notification shall take the form of a phone call to
the designated Fund contact(s) and shall include at a minimum, (a) problem
statement or description, (b) expected resolution time (if known), and (c) the
name and phone number of the BNY Mellon representative that the Fund may contact
to obtain updates. BNY Mellon agrees to keep the

 

1 

Transport Layer Security (or TLS) is a cryptographic protocol that provides
secure (encrypted) communication for e-mail exchanged over the Internet between
two organizations.

 

- 30 -



--------------------------------------------------------------------------------

Fund informed of progress and actions taken to resolve the incident and
cooperate with the Fund in any litigation or investigation arising from said
incident. Unless such disclosure is mandated by law, the Fund in its sole
discretion will determine whether to provide explicit notification to the Fund’s
shareholders, customers or employees concerning incidents involving a Fund’s
personally identifiable information relating to such persons.

 

  24.

Audit Rights.

Upon thirty (30) days’ written notice and not more frequently than once in any
twelve month period, the Trusts or their designee may, subject to BNY Mellon’s
reasonable security and confidentiality requirements, inspect and/or conduct
site visits to (i) review and assess relevant independent SOC 1 audits provided
by BNY Mellon evaluating BNY Mellon’s processes and controls for procedures
relevant to the services, (ii) review and assess summaries of BNY Mellon’s or a
BNY Mellon Affiliate’s disaster recovery and business continuity plans, and
(iii) review and assess BNY Mellon’s or a BNY Mellon Affiliate’s compliance with
this Agreement including, without limitation, the assessment of fees and
possible overpricing and overcharging and the allocation of income and proceeds
to the Funds. BNY Mellon agrees to cooperate with the Trusts’ audit and provide
reasonable assistance and access to information. Any such audit shall not
unreasonably disrupt BNY Mellon’s ability to provide services to other clients
in the course of its normal business.

Costs of any audits conducted under the authority of this right to audit and not
addressed elsewhere will be borne by the Fund unless certain exemption criteria
are met. Any adjustments and/or payments that must be made as a result of any
such audit or inspection of BNY Mellon’s invoices and/or records, including for
any overpricing or overcharging by BNY Mellon, shall be made within a reasonable
amount of time (not to exceed 90 days) from presentation of the Fund’s findings
to BNY Mellon. BNY Mellon shall not be entitled to reimbursement or repayment by
a Trust, a Fund or its affiliate for any costs or expenses incurred as a result
of their efforts to comply with obligations under this Section 24.

 

- 31 -



--------------------------------------------------------------------------------

BNY Mellon shall not be required to provide access to any systems or data or
records that are not directly related to the provision of services to the Funds
and in no event shall such reviews include any systems, data or other
information relating to other clients of BNY Mellon or any proprietary or
confidential information of BNY Mellon or require BNY Mellon to disclose any
information that would or might result in the waiver of any attorney-client
privilege or other confidentiality privilege. Any such review shall not
unreasonably disrupt the BNY Mellon’s ability to provide services to other
clients in the course of its normal business. The Funds and their internal and
external professional advisors shall be required to comply with BNY Mellon’s
reasonable security requirements. Upon BNY Mellon’s reasonable request, prior to
access to BNY Mellon’s personnel, agents, consultants, contractors,
subcontractors, data, facilities and systems, each such person shall be required
to sign a confidentiality agreement with BNY Mellon that requires such person to
meet the reasonable confidentiality requirements of BNY Mellon.

 

  25.

Business Continuity Plan.

Summaries of BNY Mellon’s disaster recovery and business resiliency/continuity
plans (“DR Plans”) pertinent to the services provided hereunder, which shall
address BNY Mellon’s ability to render services under this Agreement during and
after a significant business disruption, including the availability to BNY
Mellon of back-up services and redundancies will be provided to the Trusts. BNY
Mellon reserves the right to edit or update its DR Plans as needed from time to
time, without notice, so long as the changes do not materially compromise BNY
Mellon’s ability to maintain services in accordance with this Agreement.

Upon written request of the Trusts, BNY Mellon agrees to report to the Trusts on
its business continuity policy which may include an annual presentation on its
business continuity procedures. BNY Mellon’s DR Plans shall be tested no less
than annually with the ability of the Trusts to participate in the testing
unless impracticable. BNY Mellon shall provide the Trusts with summary results
of such testing on an annual basis and, where unsuccessful tests or significant
issues related to the services provided hereunder arise, provide sufficient
evidence of remediation or resolution. BNY Mellon agrees to maintain a log of
all business continuity events and report material business continuity events
affecting the services hereunder to the Trusts or their designee upon BNY Mellon
becoming aware of any such event, as well as steps proposed in order to minimize
any interruption to its services hereunder. In the event of a material business
disruption associated with the services outlined in this Agreement, BNY Mellon
agrees

 

- 32 -



--------------------------------------------------------------------------------

to cooperate with the Trusts or their designee in responding to, resolving,
and/or recovering from the disruption. The occurrence of a Force Majeure Event
will not relieve BNY Mellon of its obligation to implement the DR Plans and to
provide the disaster recovery services contained therein. In the event of a
service disruption, once normal service has been restored, BNY Mellon will
promptly complete a root cause analysis report and email it to the Trusts or
their designee. The report will include the cause of disruption, details of how
the disruption was resolved, and follow-up actions BNY Mellon will implement to
ensure the disruption does not re-occur.

 

  26.

Anti-Money Laundering.

BNY Mellon represents and warrants that it is in compliance, in all material
respects, with, and will continue to comply with, anti-money laundering laws and
regulations applicable to it; BNY Mellon is a financial institution subject to
the USA PATRIOT Act of 2001, as amended, (the “Patriot Act”) and that it has
established policies and procedures designed to prevent and detect money
laundering, including the processes to meet the anti-money laundering
requirements of the Patriot Act and the rules and regulations promulgated
thereunder. Additionally, neither BNY Mellon nor any person or entity
controlling, controlled by, or under common control with BNY Mellon or for whom
the BNY Mellon is acting as agent or nominee is a country, territory,
organization, person or entity named on the Office of Foreign Assets Control
(“OFAC”) list maintained by the U.S. Treasury Department.

 

  27.

Mandatory Changes.

The parties agree that any new costs, fees and/or expenses to be charged to a
Fund that are related to any changes to the services required by any new
applicable law, rule or regulation shall be agreed upon in advance and
represent, where appropriate, a reasonable allocation of fees in relation to
those charged by BNY Mellon to its other clients.

 

  28.

Data Ownership.

The parties agree that any and all proprietary data provided by a Trust and
including nonpublic account data generated by BNY Mellon pursuant to the
provision of services under this Agreement (but excluding BNY Mellon’s
proprietary data and third party data governed by a license agreement or similar
written agreement) shall be owned exclusively by the Trust.

 

- 33 -



--------------------------------------------------------------------------------

  29.

Insurance.

BNY Mellon has and will maintain, at all times during the term of this
Agreement, insurance of the types and in the amounts as are commercially
reasonable, taking into account the nature of its business, the associated risks
and the cost and availability of insurance having commercially viable terms and
conditions. BNY Mellon agrees to provide to each Trust certificates of its
applicable insurance coverage, and shall provide an update at a Trust’s written
request, but no more frequently than annually.

30. Service Level Agreements. BNY Mellon and the Trusts may from time to time
agree to document the manner in which they expect to deliver and receive the
services contemplated by this Agreement. In such event, each party will perform
its obligations in accordance with any service levels that may be agreed upon by
the parties in writing from time to time, subject to the terms of this
Agreement.

 

  31.

Step In Rights.

In the event that a Trust reasonably believes that a Force Majeure Event will
substantially prevent, hinder or delay performance of the services contemplated
by this Agreement for more than five (5) consecutive business days, the Trust
may take commercially reasonable actions to mitigate the impact of such services
not being provided, including, but not limited to, contracting with another
service provider to provide such services during such period and/or engaging the
Managing Owner or an affiliate of the Managing Owner to perform such services
in-house during such period; provided, that the Trust shall consult with BNY
Mellon in good faith in connection with any such mitigation and BNY Mellon shall
provide the Trust reasonable assistance in good faith in connection therewith;
provided, further, that BNY Mellon shall resume providing, and the Trust shall
pay for, such services when BNY Mellon resumes providing, unless the Trust has
terminated this Agreement pursuant to the terms of Section 11. Notwithstanding
anything set forth in this Section 31, (i) in no event shall the Trust be
obligated to pay any fees under this Agreement to BNY Mellon with respect to any
services not actually provided during any such Force Majeure Event and (ii) the
Trust shall have no responsibility to pay BNY Mellon for services temporarily
performed by the Managing Owner or a third party service provider.

 

- 34 -



--------------------------------------------------------------------------------

32. Headings. All headings in this Agreement are for reference purposes only and
not intended to affect in any way the interpretation or meaning of this
Agreement.

[Signature page follows.]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers or representatives and their seals
to be hereunto affixed, all as of the day and year first above written.

 

Authorized Signer on behalf of:       Invesco Capital Management LLC Managing
Owner of the Invesco DB Agriculture Fund, Invesco DB Base Metals Fund, Invesco
DB Energy Fund, Invesco DB Gold Fund, Invesco DB Oil Fund, Invesco DB Precious
Metals Fund, Invesco DB Silver Fund, Invesco DB US Dollar Index Bearish Fund,
Invesco DB US Dollar Bullish Fund, Invesco DB Commodity Index Tracking Fund and
Invesco DB G10 Currency Harvest Fund    

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Agriculture
Fund, a series of the Trust

 

By: Invesco Capital Management LLC, as Managing Owner of Invesco DB Agriculture
Fund

By:  

/s/ Kelli Gallegos

    By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos     Name:   Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools     Title:   Principal Financial and
Accounting Officer – Investment Pools INVESCO DB MULTI-SECTOR COMMODITY TRUST,
with respect to Invesco DB Base Metals Fund, a series of the Trust     INVESCO
DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Energy Fund, a
series of the Trust By: Invesco Capital Management LLC, as Managing Owner of
Invesco DB Base Metals Fund     By: Invesco Capital Management LLC, as Managing
Owner of Invesco DB Energy Fund By:  

/s/ Kelli Gallegos

    By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos     Name:   Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools     Title:   Principal Financial and
Accounting Officer – Investment Pools

 

- 36 -



--------------------------------------------------------------------------------

INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Gold Fund, a
series of the Trust     INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to
Invesco DB Oil Fund, a series of the Trust By: Invesco Capital Management LLC,
as Managing Owner of Invesco DB Gold Fund     By: Invesco Capital Management
LLC, as Managing Owner of Invesco DB Oil Fund By:  

/s/ Kelli Gallegos

    By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos     Name:   Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools     Title:   Principal Financial and
Accounting Officer – Investment Pools INVESCO DB MULTI-SECTOR COMMODITY TRUST,
with respect to Invesco DB Precious Metals Fund, a series of the Trust    
INVESCO DB MULTI-SECTOR COMMODITY TRUST, with respect to Invesco DB Silver Fund,
a series of the Trust By: Invesco Capital Management LLC, as Managing Owner of
Invesco DB Precious Metals Fund     By: Invesco Capital Management LLC, as
Managing Owner of Invesco DB Silver Fund By:  

/s/ Kelli Gallegos

    By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos     Name:   Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools     Title:   Principal Financial and
Accounting Officer – Investment Pools INVESCO DB US DOLLAR INDEX TRUST, with
respect to Invesco DB US Dollar Index Bearish Fund, a series of the Trust    
INVESCO DB US DOLLAR INDEX TRUST, with respect to Invesco DB US Dollar Index
Bullish Fund, a series of the Trust By: Invesco Capital Management LLC, as
Managing Owner of Invesco DB US Dollar Index Bearish Fund     By: Invesco
Capital Management LLC, as Managing Owner of Invesco DB US Dollar Index Bullish
Fund By:  

/s/ Kelli Gallegos

    By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos     Name:   Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools     Title:   Principal Financial and
Accounting Officer – Investment Pools

 

- 37 -



--------------------------------------------------------------------------------

INVESCO DB COMMODITY INDEX TRACKING FUND     INVESCO DB G10 CURRENCY HARVEST
FUND By: Invesco Capital Management LLC, as Managing Owner of Invesco DB
Commodity Index Tracking Fund     By: Invesco Capital Management LLC, as
Managing Owner of Invesco DB G10 Currency Harvest Fund By:  

/s/ Kelli Gallegos

    By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos     Name:   Kelli Gallegos Title:   Principal Financial
and Accounting Officer – Investment Pools     Title:   Principal Financial and
Accounting Officer – Investment Pools       THE BANK OF NEW YORK MELLON      
By:  

/s/ Gerard Connors

      Name:   Gerard Connors       Title:   Vice President

 

- 38 -



--------------------------------------------------------------------------------

EXHIBIT A

Invesco DB Multi-Sector Commodity Trust

Invesco DB Agriculture Fund

Invesco DB Base Metals Fund

Invesco DB Energy Fund

Invesco DB Gold Fund

Invesco DB Oil Fund

Invesco DB Precious Metals Fund Invesco DB Silver Fund

Invesco DB US Dollar Index Trust

Invesco DB US Dollar Index Bearish Fund

Invesco DB US Dollar Index Bullish Fund

Invesco DB Commodity Index Tracking Fund

Invesco DB G10 Currency Harvest Fund



--------------------------------------------------------------------------------

EXHIBIT B

I, Kelli Gallegos, on behalf of Invesco DB Multi-Sector Commodity Trust, Invesco
DB US Dollar Index Trust, Invesco DB Commodity Index Tracking Fund, and Invesco
DB G10 Currency Harvest Fund, each a Delaware statutory trust (collectively, the
“Trusts”), do hereby certify that:

The following individuals serve in the following positions and each has been
qualified therefor pursuant to delegated authority in conformity with a Trust’s
Organizational Documents, and the signatures set forth opposite their respective
names are their true and correct signatures. Each such person is designated as
an Authorized Person under the Fund Administration and Accounting Agreement
dated as of October 1, 2019 between the Trusts and The Bank of New York Mellon.

 

Name

  

Position

  

Signature

Sheri L. Morris    Head of Office of Fund CFO & NA Fund Administration & Tax   

/s/ Sheri L. Morris

Harsh Damani    NA Head of Fund Accounting & Fund Exp.   

/s/ Harsh Damani

Ron Robertson    Global Head of Fund Services   

/s/ Ron Robertson

Tanya Loden    Assistant Tax Director   

/s/ Tanya Loden

Mary E. Juenke    Fund Treasury Director   

/s/ Mary E. Juenke

Susan P. Olson    Director – Fund Accounting   

/s/ Susan P. Olson

Adam Runge    Global Head of Pricing   

/s/ Susan P. Olson

Kelli Gallegos    Head of NA Fund Reporting   

/s/ Kelli Gallegos

Rudolf Reitmann    Global Head of UIT & ETF Services   

/s/ Rudolf Reitmann



--------------------------------------------------------------------------------

Signed By:  

/s/ Kelli Gallegos

Name:   Kelli Gallegos Title:   Principal Financial and Accounting Officer –
Investment Pools

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Services

All services provided in this Schedule of Services are subject to the review and
approval of the appropriate officers of the Managing Owner, Trust counsel and
accountants of a Trust, as may be applicable. The services included on this
Schedule of Services may be provided by BNY Mellon or a BNY Mellon Affiliate,
collectively referred to herein as “BNY Mellon”.

ADMINISTRATIVE SERVICES

1. Prepare for the review by designated representatives of a Trust annual (or
more frequently, as agreed upon between the parties) fund expense budgets,
perform accrual analyses and roll-forward calculations and recommend changes to
fund expense accruals on a periodic basis, arrange for payment of a Trust’s
expenses as well as directed invoice allocations amongst the Trusts along with
any review calculations of fees paid to a Trust’s Managing Owner, custodian,
fund accountant, distributor and obtain authorization of accrual changes and
expense payments.

2. Prepare, for review and approval by the Managing Owner, Trust counsel and
independent accountants, financial information for the Trust’s semi-annual and
annual reports, proxy statements and other communications required or otherwise
to be sent to Trust shareholders including but not limited to schedules of
investments.

3. Prepare and calculate income projections as mutually agreed for periodic
annual distributions

4. Oversee and review calculation of fees paid to the Managing Owner, custodian,
transfer agent and other Trust service providers.

5. Respond to, or refer to the Managing Owner or the distributor or the transfer
agent of a Trust, shareholder inquiries relating to the Trust.

6. Provide periodic testing of portfolios to assist the Managing Owner in
complying with Internal Revenue Code mandatory qualification requirements, the
requirements of the 1933 Act, 1934 Act, the Commodity Exchange Act and Trust
prospectus and statement of additional information limitations as may be
mutually agreed upon.

7. Review and provide assistance on shareholder communications.

8. Prepare for review and approval by the Managing Owner, Trust counsel and
independent accountants and file annual and quarterly shareholder reports and
current reports (including monthly financial statements) with the appropriate
regulatory agencies; review text of letters to shareholders “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” (which
shall also be subject to review by the Trust’s legal counsel).



--------------------------------------------------------------------------------

9. Assist counsel and a Trust in the handling of routine regulatory examinations
and provide reasonable assistance to the Trust’s legal counsel in response to
any non-routine regulatory matters.

10. Perform for each Trust the compliance tests as mutually agreed and which
shall be specific to the Trust. The compliance Summary Reports listing the
results of such tests are subject to review and approval by a Trust.

11. Provide compliance policies and procedures related to services provided by
BNY Mellon and, if mutually agreed, certain of the BNY Mellon Affiliates;
summary procedures thereof; and periodic certification and sub-certification
letters.

12. Provide supporting schedules to be utilized for the preparation of TD F
90-22.1 by the Trust.

VALUATION AND COMPUTATION SERVICES

1. Calculate Net Asset Value in the manner specified in the Offering Materials
(which, for the service described herein, shall include the Net Asset Value
error policy, where applicable).

2. Calculate yields and portfolio average dollar weighted maturity, as
applicable.

3. Calculate portfolio turnover rate for inclusion in shareholder reports, as
applicable.

4. Obtain security and commodity futures market quotes and currency exchange
rates from pricing services approved by the Managing Owner, or if such quotes
are unavailable, then obtain such prices from the Managing Owner, and in either
case, calculate the market value of each Fund’s investments in accordance with
the Fund’s valuation policies or guidelines; provided, however, that BNY Mellon
shall not under any circumstances be under a duty to independently price or
value any of the Fund’s investments, including securities lending related cash
collateral investments, itself or to confirm or validate any information or
valuation provided by the Managing Owner or any other pricing source, nor shall
BNY Mellon have any liability relating to inaccuracies or otherwise with respect
to such information or valuations as long as BNY Mellon’s actions or omissions
regarding such information or valuation satisfies the Standard of Care provided
in this Agreement.

5. BNY Mellon shall maintain the following records on a daily basis for each
Fund.

 

  i.

Report of priced portfolio securities

 

  ii.

Statement of net asset value per share



--------------------------------------------------------------------------------

6. BNY Mellon shall prepare and maintain on behalf of a Trust all books and
records of the Trust as required by CFTC Regulation 1.31, as well as any other
documents necessary or advisable for compliance with applicable regulation as
may be mutually agreed to between the Trust and BNY Mellon. Without limiting the
generality of the foregoing, BNY Mellon will prepare and maintain the following
records upon receipt of information in proper form from the Trust, the Managing
Owner or authorized agents of a Trust:

 

  i.

General Ledger

 

  ii.

General Journal

 

  iii.

Cash Receipts Journal

 

  iv.

Cash Disbursements Journal

 

  v.

Subscriptions Journal

 

  vi.

Redemptions Journal

 

  vii.

Accounts Receivable Reports

 

  viii.

Accounts Payable Reports

 

  ix.

Open Subscriptions/Redemption Reports

 

  x.

Transaction (Securities) Journal

 

  xi.

Broker Net Trades Reports

 

  xii.

Reconciliations

7. BNY Mellon shall prepare a Holdings Ledger on a quarterly basis, and a
Buy-Sell Ledger (Broker’s Ledger) on a semiannual basis for each Fund. BNY
Mellon shall produce Schedule D on an annual basis for each Fund.

The above reports may be prepared according to any other required frequency to
meet the requirements of the Internal Revenue Service, the SEC, the CFTC, the
NFA and the Trust’s Auditors.

8. For internal control purposes, BNY Mellon uses the Account Journals produced
by The Bank of New York Mellon Custody System to record daily settlements of the
following for each Fund:

 

  i.

Securities bought

 

  ii.

Securities sold

 

  iii.

Commodity futures contracts bought

 

  iv.

Commodity futures contracts sold

 

  v.

Interest received



--------------------------------------------------------------------------------

  vi.

Dividends received

 

  vii.

Capital stock sold

 

  viii.

Capital stock redeemed

 

  ix.

Other income and expenses

All portfolio purchases for the Trust are recorded to reflect expected maturity
value and total cost including any prepaid interest.

ETF SERVICES

1. Deliver end of day holdings file at close of business for basket creation.

2. Receive basket file and transmit it to the NSCC along with creation of
instruction file to NSCC.

3. Create and deliver in-kind files for custody, accounting, sponsor and APs.

4. Perform collateral calculation and processing.

5. Maintain an ETF Order Desk which includes the processing of create/redeem
order, maintaining authorized users for each Authorized Participant and
reconciliation of shares outstanding to DTC.

6. Create and disseminate the baskets when applicable.